Citation Nr: 1017174	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-21 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Tucson, Arizona


THE ISSUE

Entitlement to payment or reimbursement of medical care 
expenses incurred for treatment at Casa Grande Medical Center 
on October 24, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to April 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2006 decision in which the VAMC denied the 
claim for reimbursement of medical expenses incurred at Casa 
Grande Medical Center on October 24, 2005.  In May 2006, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in June 2006, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in July 2006.

In January 2007, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the VA Regional 
Office in Phoenix, Arizona; a transcript of that hearing is 
of record.  Later in January 2007, the Veteran submitted 
additional evidence directly to the Board, with a waiver of 
initial VAMC consideration of the evidence.  See 38 C.F.R. 
§§ 20.200, 20.1304 (2009).

For the reasons expressed below, the matter on appeal is 
being remanded to the VAMC.  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file and combined health 
record reveals that further action on the claim on appeal is 
warranted.

The evidence shows that, on October 24, 2005, the Veteran 
presented to the emergency room at Casa Grande Medical Center 
with a laceration on his right hand.  The Veteran was treated 
and discharged that day.

Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care.  Reimbursement 
or payment for expenses not previously authorized may be made 
only under the following circumstances: (a) treatment was for 
(1) an adjudicated service-connected disability; (2) a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) any disability of a veteran who is permanently and 
totally disabled as a result of a service-connected 
disability; (4) for any illness, injury or dental disability 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31; and (b) 
such treatment was rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and (c) VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.

Failure to satisfy any one of the criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  See 38 C.F.R. § 17.120; 
Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.

Under the Millennium Health Care and Benefits Act, Pub. L. 
106-117, codified at 38 U.S.C.A. § 1725 (West 2002)-which 
also provides general authority for the reimbursement of non-
VA emergency treatment-payment for emergency services may be 
made only if all of the conditions set forth in 38 C.F.R. § 
17.1002 are met.

In particular, the following subsections are relevant to this 
case:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

38 C.F.R. § 17.1002 (a)-(c).

In the denial of the claim, the VAMC listed the criteria for 
payment or reimbursement pursuant to 38 C.F.R. § 17.1002, and 
denied the claim on the basis that the VA was feasibly 
available, and this was non-emergent.

The emergency room records dated on October 24, 2005, show 
that the Veteran had no active bleeding.  In a May 2006 
written statement, a VA physician indicated that he had 
reviewed the emergency room records and determined that, 
based upon the emergency room document, transportation to VA 
would have been medically safe.

However, in written statements and during his January 2007 
Board hearing, the Veteran has asserted that he was bleeding 
when he entered the emergency room at Casa Grande Medical 
Center and also that he, his wife, and his neighbor had 
called the VAMC in Tucson and were told to go to a closer, 
private hospital.  The Veteran's representative asserted, 
during the January 2007 Board hearing that, if the Veteran 
had contacted the VAMC at that time, a record of that contact 
would be included with his VA records.  A review of the 
claims file indicates that the last VA records contained in 
the claims file are dated in November 2004, prior to the 
treatment at issue here.  Since any record of the Veteran 
contacting the VAMC on that day may aid in determining 
whether the Veteran could have been feasibly treated at the 
VAMC, the Board finds that a remand is necessary to obtain 
these records.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Hence, the VAMC should 
associate with the claims file any records of such telephone 
calls from the Veteran, his wife, or his neighbor, on October 
24, 2005, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities.

The Board further finds that additional VAMC action is needed 
to comply with the notification requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The VAMC 
has not sent the Veteran a letter informing him of what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.

Thus, the VAMC should, through a VCAA-compliant letter, give 
the Veteran another opportunity to present information and/or 
evidence pertinent to the claim on appeal.  The VAMC's letter 
to the Veteran should provide notice advising the Veteran of 
the information and evidence necessary to substantiate his 
claim.  The notice letter to the Veteran should also explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the required notice, the VAMC should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the VAMC of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the VAMC should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  For 
the sake of efficiency, the VAMC's adjudication of the claim 
should consideration of evidence submitted directly to the 
Board, notwithstanding the waiver of  initial VAMC 
consideration of the evidence.

Accordingly, this matter is hereby REMANDED to the VAMC for 
the following action:

1.  The VAMC should obtain all outstanding 
pertinent records of contact between the 
Veteran, his wife, or his neighbor and the 
Tucson VAMC on October 24, 2005.  The VAMC 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The VAMC should furnish to the Veteran 
and his representative VCAA-compliant 
notice regarding the claim for 
reimbursement for medical expenses 
incurred at Casa Grande Medical Center on 
October 24, 2005.

The VAMC should provide notice of what 
information and evidence is needed to 
establish entitlement to payment or 
reimbursement of unauthorized medical 
expenses incurred at Casa Grande Medical 
Center on October 24, 2005, as well as the 
evidence that will be obtained by VA and 
the type of evidence that is the Veteran's 
ultimate responsibility to submit.

The VAMC should also clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the VAMC 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the VAMC should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the VAMC 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
VAMC should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to include that submitted during the 
January 2007 Board hearing) and legal 
authority.

6.  If the benefit sought on appeal 
remains denied, the VAMC must furnish to 
the Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

